Citation Nr: 0914001	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-34 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 for post-traumatic bony deformity and sclerosis at the 
left olecranon and radial head and joint effusion.

2.  Entitlement to an initial disability rating in excess of 
10 percent prior to April 15, 2004, and in excess of 30 
percent beginning April 15, 2004, for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to 
February 1971, including combat service in Vietnam from 
November 1968 to November 1969.  Decorations and awards 
include a Bronze Star Medal with V device, a Vietnam Service 
Medal with 1 Bronze Service Star, a Combat Infantry Badge, 
and a Vietnam Campaign Medal with 60 Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 20, 2005, rating decision, 
which granted service connection for PTSD with an evaluation 
of 10 percent effective February 11, 2003; and an October 26, 
2005, rating decision, which granted service connection for 
post-traumatic bony deformity and sclerosis at the left 
olecranon and radial head and joint effusion (left elbow 
disability) with an evaluation of 30 percent effective 
November 4, 2004.  These decisions were issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In a rating decision dated in October 2007 the evaluation for 
the Veteran's service-connected left elbow disability was 
increased from 30 percent to 40 percent effective November 4, 
2004.

In a rating decision dated in July 2008 the evaluation for 
the Veteran's service-connected PTSD disability was increased 
from 10 percent to 30 percent effective April 15, 2004.

The issue of entitlement to an initial disability rating in 
excess of 40 for post-traumatic bony deformity and sclerosis 
at the left olecranon and radial head and joint effusion is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  Prior to April 15, 2004, the Veteran's PTSD was 
productive of no more than occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks.  

2.  Since April 15, 2004, the Veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity.

3.  Symptoms such as obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; spatial 
disorientation; gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self and others; neglect of personal appearance and hygiene; 
intermittent inability to perform acts of daily living; and 
disorientation have not been shown at any time during the 
appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent prior to April 15, 2004, for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an initial disability rating of 50 
percent, but no more, beginning April 15, 2004, for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in October 2005 the Veteran was 
granted service connection for PTSD with an evaluation of 10 
percent effective February 11, 2003.  The Veteran appealed 
for a higher disability rating.  In a rating decision dated 
in July 2008 the rating for the Veteran's service-connected 
PTSD disability was increased from 10 percent to 30 percent 
effective April 15, 2004.  The Veteran continues to appeal 
for a higher rating.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Since the Veteran takes issue with the initial 
rating assigned when service connection was granted, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2.  In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  It is the policy 
of VA to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV).  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence 
and will be considered.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).

GAF scores ranging between 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

GAF scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 10 percent 
evaluation is provided for PTSD where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  

The evidence includes VA PTSD treatment records dating from 
October 2002 to June 2008.  In October 2002, a PTSD clinical 
evaluation was done.  During the examination, the Veteran 
complained of intrusive, recurring and distressing 
recollections, and dreams and nightmares, but no problems 
with sleep.  He also complained of a "sense of foreshortened 
future" and of irritability or outbursts of anger, but 
denied any suicidal or homicidal ideation; aggressive 
outbursts; memory problems; depressive ideas; perceptual 
disturbances; or panic attacks.

The clinician noted that the Veteran was cooperative, and 
oriented in all spheres.  Memory was intact, and judgment and 
insight were good.  Hygiene was adequate and gait was normal.  
Mood was anxious; speech was fast; and affect was "broad," 
but there was no abnormality of perception; thought processes 
were coherent; and thought content was normal.  Diagnosis was 
PTSS [post-traumatic stress symptoms].  GAF was 75.

Treatment records dated in January 2003 noted sleeping 
problems for approximately one month secondary to daytime 
fatigue.  He explained that he had been switched to the 3:00 
to 11:30 a.m. shift at his job.  He denied feeling sad or 
depressed; loss of interest in activities; change in 
appetite; crying spells; or weight loss or gain.  He also 
denied poor concentration, feelings of worthlessness or 
guilt; or intent to harm himself or other.  He further denied 
hearing or seeing things that were not noted by others; any 
disorganized speech or behavior; grandiose ideation; a 
decreased need for sleep; being more talkative than usual; 
racing thoughts; distractibility; increased goal directed 
activity; or excessive involvement in pleasurable activities.  
The treatment provider observed that the Veteran was 
cooperative and maintained good eye contact, and was alert 
and oriented x3.  Mood was described as "well," affect was 
"appropriate," and speech was spontaneous, adequate, 
coherent and fluent.  There was no suicidal or homicidal 
ideation or perceptual disturbances.  Thought processes were 
coherent and relevant, and thought content was normal.  
Insight and judgment were good, and memory was intact.  His 
GAF was 65.  GAF in April 2003 was 80.  

Compensation and pension (C&P) examination in May 2003 also 
found a GAF of 80.  During the examination the Veteran 
reported that he had had incidents at work with coworkers, 
and complained of frequent headaches.  The examiner noted 
that he was alert and oriented times 3.  He was also 
described as clean and adequately dressed and groomed.  Mood 
was "very anxious" and affect was constricted, but speech 
was clear and coherent, and memory and concentration was 
good.  Insight and judgment were fair, and there was no 
evidence of hallucinations or suicidal or homicidal ideation.  
Axis I diagnosis was anxiety disorder, not otherwise 
specified.  Axis II diagnosis was "not determined."

VA psychiatric treatment records dated in June 2003 document 
complaints of insomnia.  According to the Veteran, his 
difficulty initiating and maintaining sleep were "associated 
with daytime fatigue causing impairment in his occupational 
and social areas."  He denied feeling sad or depressed; loss 
of interest in activities; change in his appetite; crying 
spells; or weight loss or gain.  He also denied poor 
concentration, feelings of worthlessness or guilt; or intent 
to harm himself or other.  He further denied hearing or 
seeing things that were not noted by others; any disorganized 
speech or behavior; grandiose ideation; a decreased need for 
sleep; being more talkative than usual; racing thoughts; 
distractibility; increased goal directed activity; or 
excessive involvement in pleasurable activities.  The 
treatment provider observed that the Veteran was cooperative 
and maintained good eye contact, and was alert and oriented 
x3.  His mood was described as "well," affect was 
"appropriate," and speech was spontaneous, adequate, 
coherent and fluent.  There was no suicidal or homicidal 
ideation or perceptual disturbances.  Thought processes were 
coherent and relevant, and thought content was normal.  
Insight and judgment were good, and memory was intact.  
Diagnoses were as follows:

Axis I:   Primary Insomnia
	  Post-traumatic stress disorder by history
Axis II:  No diagnosis
Axis III: BPH
Axis IV: Environmental - Exposure to War
Axis V:  GAF = 65

VA psychiatric treatment records dated in January 2004 
document the Veteran as having flashbacks; nightmares; and 
feelings of guilt and worthlessness.  Thought processes were 
coherent, relevant, and logical; memory was intact; judgment 
and insight were fair; and the Veteran was oriented in all 
spheres.  His GAF was 65.  

VA psychiatric treatment records dated in April 2004 document 
the Veteran as having flashbacks; nightmares; and feelings of 
guilt and worthlessness.  Thought processes were described as 
coherent and logical, and the Veteran was oriented in all 
spheres.  Mood was euthymic and affect was appropriate.  
Memory was intact, and judgment and insight were fair.  The 
treatment provider added that the Veteran was working, with 
"some good days, others not so good, but he manages to 
work."  His GAF in April 2004 was 60.  

VA psychiatric treatment records dated in July 2004 document 
the Veteran as having flashbacks; nightmares; and feelings of 
guilt and worthlessness.  Other symptoms reported were 
avoidance of thoughts, feelings or conversation with the 
trauma; avoidance of activities, places or people that arouse 
recollection of the trauma; markedly diminished interest or 
participation in significant activities; feelings of 
detachment or estrangement from others; restricted affect; 
sense of a foreshortened future; difficulty falling or 
staying asleep; irritability or outbursts of anger; 
concentration problems; an exaggerated startle response; self 
destructive and impulsive behavior; feelings of 
ineffectiveness, shame, despair, and hopelessness; feeling 
permanently damaged; social withdrawal; feeling constantly 
threatened; and impaired relationships with others.  The 
treatment provider added that the Veteran was working, "but 
with difficulty.  Every time more difficult to deal with his 
job."  The treatment provider also noted that the Veteran 
"has shown great deterioration of his condition."  His GAF 
in July 2004 was 58.  

VA psychiatric treatment records dated in October 2004 
document the Veteran as having flashbacks; feelings of guilt, 
and nightmares of Vietnam.  Mood was anxious, and recent 
memory, judgment and insight were poor, but there was no 
abnormality of perception; thought processes were logical; 
affect was appropriate, and the Veteran was oriented in all 
spheres.  His GAF was 58.  

VA psychiatric treatment note dated in December 2004 reflect 
a GAF of 60.  

VA psychiatric treatment records dated in May 2005 describe 
the Veteran as having flashbacks; and nightmares.  Other 
symptoms reported were intense psychological distress and 
psychological reactivity at exposure to internal or external 
cues that symbolized or resembled an aspect of the traumatic 
event; acting or feeling as if the traumatic even were 
recurring; avoidance of thoughts, feelings or conversation 
about the trauma; avoidance of activities, places or people 
that arouse recollection of the trauma; markedly diminished 
interest or participation in significant activities; 
restricted affect; sense of a foreshortened future; 
difficulty falling or staying asleep; irritability or 
outbursts of anger; concentration problems; hypervigilance; 
an exaggerated startle response; feelings of guilt; phobic 
avoidance that resembled the original trauma; feelings of 
ineffectiveness, shame, despair, and hopelessness; feeling 
permanently damaged; social withdrawal; personality change; 
and impaired relationships with others.  The treatment 
provider added that the Veteran's PTSD was causing 
"clinically significant distress or impairment in social, 
occupational or other important areas of functioning: With 
great difficulty working . . . Every time more difficult to 
perform duties and deal with peers and clients.  He is a 
[loner]."  GAF was 55.  

In September 2005 the Veteran was accorded another C&P 
examination.  During the examination he described symptoms of 
depression such as irritability, ill humor, and some limited 
frustration tolerance.  He also reported feeling restless and 
anxious.  The VA examiner indicated that the Veteran was 
somewhat tense and apprehensive regarding the interview 
process, but also indicated that he was cooperative; 
maintained good eye contact; and was able to give information 
without difficulty.  He further reported that the Veteran 
displayed no abnormal tremors, tics, or manners, and no 
impairment of thought processes or hallucinations.  Affect 
was adequate, and he was alert and oriented to person, place, 
and time.  There was no memory loss or impairment; no 
obsessive or ritualistic behavior; and rate and flow of 
speech were both adequate.  The Veteran also denied any 
hallucinations, delusions, or any suicidal or homicidal 
ideation.  According to the examiner, "the [V]eteran shows 
elements that are compatible with the diagnosis of 
posttraumatic stress disorder, but the severity of his 
symptoms is quite mild."  Diagnosis was "posttraumatic 
stress disorder delayed, mild."  His GAF was 75.  The 
examiner added as follows:

It was our observation during the 
examination of the [V]eteran and in the 
history that was obtained from the 
V]eteran himself, that despite 
experiences that can be considered as 
difficult and traumatic during Military 
service, areas of employment, 
responsibilities of self-care, family 
role functioning, and social 
interpersonal relationships were not 
affected to a disabling or significant 
level in the case of this [V]eteran.  He 
has been able to sustain his family 
adequately with many sacrifices and thru 
hard work and he continues to work 
because, as he himself said "I would not 
be able to tolerate just being at home 
and having nothing to do.  I know that 
would be problematic for me and my 
wife."  The [V]eteran acknowledged the 
ups and downs they have experienced 
throughout the years in their marriage, 
but he also has very strong religious 
beliefs that he shares with his wife and 
his family and that, thru all potential 
difficulties, he credits his faith and 
the prayers with having been able to get 
ahead and always provide for his family.  
. . . No pre-trauma risk factors or 
characteristics were identified that 
could have rendered the [V]eteran 
vulnerable to developing PTSD subsequent 
to trauma exposure.  Prognosis in terms 
of the [V]eteran's psychiatric condition 
is good . . ..

VA psychiatric treatment records dated in September 2005 
contain the remarks "Pt. showing deterioration of his 
condition and working with great difficulty.  Poor 
prognosis."  Reported GAF in September and October 2005 
treatment records was 60.

VA psychiatric treatment records dated in March 2006 contain 
the remarks "Pt. with Dx [diagnosis]-PTSD, Delayed, GAF=50.  
Showing deterioration of his condition.  Difficulty to keep 
his job."  Other symptoms included feelings of guilt, 
worthlessness, and intrusive distressing thoughts of 
traumatic memories.  Thought processes were coherent, 
relevant, and logical, and the Veteran was oriented in all 
spheres, but recent memory was poor.  Judgment and insight 
were fair.  Affect was appropriate and speech was normal, but 
mood was depressed and anxious.  No abnormality of perception 
was detected.

VA psychiatric treatment notes dated in June 2006 inform of 
flashbacks, nightmares, and a hypervigilant attitude.  The 
treatment provider further noted that the Veteran was 
"having great difficulty to keep his job, afraid he [might] 
need to quit soon.  Concerned with deterioration of his 
condition."  His GAF was 50.  

VA psychiatric treatment notes dated in November 2006 
document the Veteran's complaints of flashbacks and 
nightmares.  The treatment provider further noted that the 
Veteran "has difficulty to work but makes a big effort and 
does it.  Likes to isolate himself, "I like to bealone. 
[sic]"  The Veteran was described as being cooperative with 
a normal affect and no abnormality of perception.  Thought 
processes wee coherent, relevant, and logical, and the 
Veteran was oriented in all spheres, but mood was anxious and 
speech was fast.  Other symptoms included feelings of guilt, 
worthlessness, and intrusive distressing recalls.  The 
Veteran's thought processes were coherent, relevant, and 
logical, and he Veteran was oriented in all spheres, but mood 
was anxious, speech was fast, and recent memory was poor.  
Judgment and insight were also poor.  His GAF was 50.

In January 2007 the Veteran was accorded yet another C&P PTSD 
examination.  The examiner reported that the claims file was 
reviewed.  During the examination the Veteran reported that 
he had enrolled in a vocational school but had not completed 
it.  He reported his wife as complaining that he fought too 
much, and said that he had been physically aggressive with 
his son fifteen years ago.  He averred that he was "always 
alone," but reported that he attended church and did 
housework.  He denied any attempts at taking his own life.  
The Veteran reported some sleep impairment, with resulting 
drowsiness the next day.  The examiner noted that the Veteran 
was cooperative and his psychomotor activity unremarkable, 
but that his appearance was disheveled.  The examiner further 
reported that the Veteran had been employed, full time, for 
the past 20 years.

Mental examination found the Veteran oriented to person, 
place, and time.  Speech was spontaneous, thought processes 
and content were "unremarkable," and memory was normal, but 
affect was constricted and mood was "not too good."  PTSD 
symptoms were reported as intense psychological distress and 
psychological reactivity at exposure to internal or external 
cues that symbolized or resumed an aspect of the traumatic 
event; avoidance of activities, places or people that arouse 
recollection of the trauma; markedly diminished interest or 
participation in significant activities; feeling of 
detachment or estrangement from others; difficulty falling or 
staying asleep; hypervigilance; and social withdrawal.  The 
examiner added that no delusions, inappropriate, 
obsessive/ritualistic behavior, panic attacks, suicidal or 
homicidal ideation, impaired impulse control, episodes of 
violence, inability to maintain minimum personal hygiene, or 
problems with activities of daily living were exhibited.   
Diagnosis was PTSD, with a GAF of 65.  According to the 
examiner, "there is mild impairment in the stated areas.  
Veteran is gainfully employed at the [employer] since 
[date]."

VA psychiatric treatment records dated in June 2007 advise of 
continued flash backs, nightmares, and a hypervigilant 
attitude.  The Veteran also reportedly had frequent panic 
attacks.  The Veteran further related that "every time it is 
more difficult for me to perform my duties at work, but I am 
doing a big effort."  His GAF was 50.  

VA psychiatric treatment records dated in September 2007 
inform of flashbacks, nightmares, and a hypervigilant 
attitude.  The Veteran was described as cooperative and 
oriented in all spheres, with no abnormality of perception.  
Thought processes were coherent and logical, but mood was 
anxious and affect was labile.  Memory, insight and judgment 
were poor.  The provider added that the Veteran was having 
"great difficulty doing his job."  His GAF was 50.  

VA psychiatric treatment records dated in November 2007 
inform of continued flash backs and nightmares about two to 
three times per week.  The Veteran reported that he would 
awake jumping, sweating, and afraid, with his heart racing.  

VA psychiatric treatment records dated in February 2008 
inform of continued flash backs, nightmares, and a 
hypervigilant attitude.  The treatment provider further 
informed that "with great difficult and a big effort still 
working."  His GAF was 56.  

VA psychiatric treatment records dated in June 2008 inform of 
flashbacks and nightmares.  The Veteran was cooperative with 
an appropriate affect and no abnormality of perception.  
Thought processes were coherent, relevant, and logical, but 
mood was anxious and memory was "fair."  Other symptoms 
included feelings of guilt, intrusive distressing recalls, 
and traumatic memories, but the provider averred that the 
Veteran was not suicidal or homicidal.  Insight and judgment 
were poor.  His GAF was 56.

Analysis 

The evidence prior to April 15, 2004 of at most mild 
impairment due to such symptoms as nightmares, chronic sleep 
impairment, and an anxious mood, and as reflected by GAF 
scores of 65 or higher, is clearly inconsistent with a rating 
in excess of 10 percent.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9413; see also DSM IV.  However, treatment records 
dating from April 15, 2004, reflect a decided decline in 
functioning, as demonstrated by the Veteran's increasing 
occupational and social impairment with reduced reliability 
and productivity.  

Although GAF scores ranging from 51 to 60 during the time 
period April 15, 2004, to March 13, 2006, are indicative of 
moderate symptomatology (see DSM IV), symptomatology 
documented in treatment records, such as poor memory, 
disturbances of motivation and mood; problems concentrating; 
increasing irritability and anger; and difficulty in 
establishing and maintaining effective work and social 
relationships, is more demonstrative of moderately severe 
functioning.  Indeed, treatment records dating from March 
2006 to September 2007 reflect a GAF of 50, which buttresses 
the Board's finding of moderate/moderately severe 
functioning.  The Board further notes that apart from C&P 
examination findings in September 2005 of a GAF of 75 and a 
GAF in January 2007 of 65, the evidence as a whole is 
indicative of moderate to moderately severe symptomatology 
after April 15, 2004.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 31, 1995) (An examiner's classification of the level 
of psychiatric impairment at the moment of examination, by 
words or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment).  
Accordingly, and resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the criteria for a rating 
of 50 percent are met beginning April 15, 2004.  See 38 
C.F.R. § 4.7 (Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned).  However, there is no report of the 
kinds of symptoms (such as obsessional rituals; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
spatial disorientation; gross impairment in thought processes 
or communication; neglect of personal appearance and hygiene; 
inability to perform activities of daily living; inability to 
establish and maintain effective relationships; 
disorientation to time or place; or memory loss for names of 
closes relatives, own occupation, or own name) that would 
warrant a rating of 70 percent prior at any time during the 
appeal period.  Indeed, treatment providers describe the 
Veteran as alert and oriented, with coherent and logical 
thought processes and no abnormality of perception 
distortions.  The criteria for a rating in excess of 50 
percent are thus not met.  38 C.F.R. §§ 3.102, 4.2, 4.130, 
Diagnostic Code 9411.  

The Board notes that the Veteran has been diagnosed as having 
a psychiatric condition in addition to the service-connected 
PTSD.  As the symptoms attributable to other psychiatric 
conditions have not been disassociated from his PTSD, the 
Board considered all psychiatric symptoms in reaching the 
above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

Reasonable doubt has been considered and accorded in the 
assignment of the increased rating of 50 percent beginning 
April 15, 2004.  38 C.F.R. § 3.102.

The assignment of an extra-schedular rating was considered in 
this matter; however, the Veteran's PTSD has not resulted in 
marked interference with his earning capacity or necessitated 
frequent periods of hospitalization at any time during the 
appeal period.  In fact, the Veteran has maintained gainful 
employment during the appeal period.  There is also no report 
of any hospitalization secondary to his PTSD disability.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case the Veteran's request for an increased rating 
stems from the initial grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since the 
appeal concerns an initial rating, notice in accordance with 
Vazquez is not warranted.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Regarding the duty to assist, service treatment records have 
been associated with the claims file.  VA treatment records 
have also been obtained and associated with the claims file.  
In addition, the Veteran has been accorded multiple C&P 
examinations; the reports of which is of record.  The Board 
is thus satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An initial disability rating in excess of 10 percent for PTSD 
prior to April 15, 2004, is denied.

An initial disability rating of 50 percent for PTSD beginning 
April 15, 2004, is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

In addition to the foregoing, the Veteran seeks an initial 
disability rating in excess of 40 percent for his service-
connected left elbow disorder.  Review of correspondence (a 
certification from a private treating physician dated in 
December 2007 and an undated note from another private 
physician) submitted by the Veteran in December 2007 
indicates that the Veteran's left elbow disability may have 
increased in disability since the November 2007 C&P 
examination.  Remand for a new C&P examination is thus 
warranted.  38 C.F.R. § 3.327.  Since the claims folder is 
being returned it should be updated to include any VA 
physical health treatment records compiled since December 
2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Associate with the claims folder any VA 
physical health treatment records 
pertaining to the Veteran dating from 
December 17, 2007.  If no such records 
exist, that fact should be noted in the 
claims folder.  Also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of this 
remand provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an appropriate 
examination with regard to his claim for an 
increased rating for his service-connected 
left elbow disability.  The claims file must 
be made available to, and reviewed by, the 
examiner.  All indicated studies and tests 
must be performed, and all findings reported 
in detail.  The Range of motion studies are 
essential.  

In addition to reporting range of motion 
findings, the examiner is specifically 
requested to advise as to whether the 
Veteran's left elbow disability is 
manifested by unfavorable ankylosis, at an 
angle of less than 50 degrees or with 
complete loss of supination or pronation.  
The examiner must also state whether there 
are objective signs of pain, and opine as to 
whether any such pain could significantly 
limit functional ability during flare-ups or 
when the left elbow is used repeatedly over 
a period of time.  This determination should 
be portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups.  A rationale for 
all opinions proffered should be set forth 
in the examination report.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


